          Case 2:20-cv-01509-GMN-NJK Document 17 Filed 11/10/20 Page 1 of 1




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   BLANCA MIRANDA CRUZ,
                                                           Case No.: 2:20-cv-01509-GMN-NJK
 9             Plaintiff(s),
                                                                           Order
10   v.
                                                                      [Docket No. 15]
11   ISDEL SURI RUIZ, et al.,
12             Defendant(s).
13         Pending before the Court is Defendant Allstate’s motion to compel discovery. Docket No.
14 15. Plaintiff filed a response in opposition. Docket No. 16. The Court does not require a reply.
15         Except in circumstances not present here, “[t]he failure of an opposing party to file points
16 and authorities in response to any motion . . . constitutes a consent to the granting of the motion.”
17 Local Rule 7-2(d).1 Plaintiff’s responsive brief does not contain any legal authorities of any kind.
18 As such, the motion to compel is deemed unopposed.
19         Accordingly, Defendant Allstate’s motion to compel is GRANTED.                     Amended
20 interrogatories providing the disputed information must be served by November 17, 2020.
21         IT IS SO ORDERED.
22         Dated: November 10, 2020
23                                                               ______________________________
                                                                 Nancy J. Koppe
24                                                               United States Magistrate Judge
25
26
27         1
            The Court notes further that the party seeking to avoid discovery bears the burden of
   showing why the discovery should not be permitted. V5 Techs. v. Switch, Ltd., 334 F.R.D. 306,
28 309 (D. Nev. 2019) (citing Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975)).

                                                     1
